UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4046



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TARIK KAWENDO WASHINGTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:05-cr-00399-HMH)


Submitted: June 22, 2006                       Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant    Federal   Public  Defender,
Greenville, South Carolina, for Appellant.     Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tarik   Kawendo     Washington   pled    guilty   to   felon    in

possession of a firearm (count 1), felon in possession of a firearm

with an obliterated serial number (count 2), and possession with

intent to distribute cocaine base (count 3), in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), (e); 922(k), 924(a)(1)(B) (2000);

and 21 U.S.C. §§ 841(a)(1), (b)(1)(C) (2000), respectively.              The

district court sentenced Washington to 100 months’ imprisonment on

counts 1 and 3, and 60 months’ imprisonment on count 2, all to be

served concurrently, three years of supervised release on each of

counts 1, 2, and 3, to be served concurrently, and ordered payment

of a $300 statutory assessment.*     Washington’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning   whether   the    district    court    complied     with    the

requirements of Fed. R. Crim. P. 11 in accepting Washington’s plea.

Washington was given an opportunity to file a supplemental pro se

brief, but has failed to do so.




     *
      The probation officer calculated a sentencing guideline range
applicable to Washington of 151 to 188 months’ imprisonment founded
on a total offense level of 29 and a criminal history category of
VI, as a career offender. After careful consideration of the facts
and evidence, the district court determined that one of
Washington’s predicate career offender convictions overstated his
criminal history, and recalculated his offense level to 27 and his
criminal history category to IV, with an attendant adjusted
guideline range of 100 to 125 months’ imprisonment.

                                  - 2 -
            Washington did not move in the district court to withdraw

his guilty plea, therefore his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.           See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Washington’s guilty

plea.    See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir.

1991).

            Moreover,   we   find     that   the   district    court   properly

consulted    the   Guidelines   and    considered    them     when   sentencing

Washington, that it made all the factual findings appropriate for

that determination, considered the sentencing range along with the

other factors described in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), and imposed a sentence that was “within the statutorily

prescribed range and . . . reasonable.”            United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).          The district court properly

sentenced Washington in compliance with the mandates of United

States v. Booker, 543 U.S. 220 (2005), and Washington’s sentence

was reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Washington’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for


                                    - 3 -
further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -